Case 2:16-cv-07349-JVS-AGR Document 92 Filed 08/08/19 Page 1 of 3 Page ID #:2340



   1   CHRISTOPHER D. BRIGHT (SBN 206273)
   2   christopher.bright@morganlewis.com
       MORGAN, LEWIS & BOCKIUS LLP
   3   600 Anton Boulevard, Ste. 1800
   4   Costa Mesa, CA 92626
       Tel: 714.830.0600
   5   Fax: 714.830.0700
   6
       Attorneys for Defendant
   7   APRICORN
   8
   9                        UNITED STATES DISTRICT COURT
  10
                           CENTRAL DISTRICT OF CALIFORNIA
  11
  12    SPEX TECHNOLOGIES, INC.            )   CASE NO.: 2:16-CV-07349 JVS
                                           )   (ARGx)
  13          Plaintiff                    )
  14                                       )   Hon. James V. Selna
              v.                           )
  15                                       )   DEFENDANT APRICORN’S
  16    APRICORN                           )   MOTION FOR SUMMARY
                                           )   JUDGMENT OF
  17          Defendant,                   )   NONINFRINGEMENT
  18                                       )
                                           )   ORAL ARGUMENT REQUESTED
  19                                       )
  20                                       )   Date: November 12, 2019
                                           )   Time: 1:30 p.m.
  21                                       )   Location: Courtroom 10C
  22
  23
  24
  25
  26
  27
  28
        APRICORN’S MOTION FOR SUMMARY
                                                                     2:16-CV-07349 JVS (ARGx)
        JUDGMENT OF NONINFRINGEMENT
Case 2:16-cv-07349-JVS-AGR Document 92 Filed 08/08/19 Page 2 of 3 Page ID #:2341



   1          PLEASE TAKE NOTICE THAT on November 12, 2019, or as soon as
   2   counsel may be heard, Defendant Apricorn (“Apricorn”), through its counsel of
   3   record, will move this Court, for an Order Granting Summary Judgment of
   4   Noninfringement of U.S. Patent No. 6,088,802.
   5         Apricorn’s Motion is supported by the following: Memorandum in Support
   6   of Defendant Apricorn’s Motion for Summary Judgment of Noninfringement, the
   7   accompanying Statement of Uncontroverted Facts and Conclusions of Law, the
   8   Declaration of Christopher D. Bright in Support of Defendant Apricorn’s Motion
   9   for Summary Judgment of Noninfringement, the exhibits attached to the
  10   Declaration, and the pleadings and papers submitted and on file, and such other and
  11   further argument that may be presented at the hearing on this motion. A [Proposed]
  12   Order is filed concurrently herewith.
  13
  14    Dated: August 8, 2019                  Respectfully submitted,
  15
                                                Christopher D. Bright
  16                                           Christopher D. Bright
                                               christopher.bright@morganlewis.com
  17
                                               MORGAN, LEWIS & BOCKIUS LLP
  18                                           600 Anton Boulevard, Ste. 1800
                                               Costa Mesa, CA 92626
  19
                                               Tel: 714.830.0600
  20                                           Fax: 714.830.0700
  21
                                               Attorneys for Defendant
  22                                           APRICORN
  23
  24
  25
  26
  27
  28
        APRICORN’S MOTION FOR SUMMARY
        JUDGMENT OF NONINFRINGEMENT            -1-                       2:16-CV-07349 JVS (ARGx)
Case 2:16-cv-07349-JVS-AGR Document 92 Filed 08/08/19 Page 3 of 3 Page ID #:2342



   1                           CERTIFICATE OF SERVICE
   2         I hereby certify that on August 8, 2019, I electronically filed the foregoing
   3   document with the Clerk of the Court for the United States District Court for the
       Central District of California by using the CM/ECF system, which constitutes
   4   service on all counsel of record to this action.
   5
             Executed on August 8, 2019, at Costa Mesa, California.
   6
   7
                                               /s/ Christopher D. Bright
   8                                          CHRISTOPHER D. BRIGHT
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        APRICORN’S MOTION FOR SUMMARY
        JUDGMENT OF NONINFRINGEMENT             -1-                      2:16-CV-07349 JVS (ARGx)
